internal_revenue_service department of the treasury number info release date index no cid washington dc person to contact telephone number refer reply to cc tege eoeg et1- genin-100471- date date dear this is in response to your letter dated date asking for clarification of our position in the case of 255_f3d_599 8th cir in 2001_53_irb_1 date the service announced its nonacquiescence to this case relating to whether early retirement payments that the taxpayer made to tenured faculty members are wages subject_to federal_insurance_contributions_act fica_taxes the text of the action on decision is published in aod lexis i have enclosed a copy for your convenience i hope this information is helpful please call at not a toll- free number if you have any questions sincerely michael a swim chief employment_tax branch office of the associate chief_counsel tax exempt and government entities enclosure
